           Case 1:20-cv-04345-VEC Document 40 Filed 07/30/21 Page 1 of 1

                                                                                 USDC SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC #:
                                                                                 DATE FILED: 7/30/2021
 ------------------------------------------------------------ X
 CHRISTOPHER MOONEY AND NICOLE                                :
 MOONEY,                                                      :
                                              Plaintiffs,     :
                                                              :           20-CV-4345 (VEC)
                            -against-                         :
                                                              :                ORDER
 NEW YORK FERTILITY INSTITUTE, 1016 5TH :
 AVENUE GYNECOLOGY, PC, MAJID FATEH, :
 M.D. AND KHALID M. SULTAN, M.D.,                             :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared before the Court for a teleconference on July 30, 2021;

        IT IS HEREBY ORDERED that the expert discovery deadline is extended to September

10, 2021, to allow the parties to complete the deposition of Plaintiffs’ expert.

        IT IS FURTHER ORDERED that Defendants’ motion for summary judgment is due

November 5, 2021. Plaintiffs must respond not later than December 10, 2021. Defendants may

reply in further support of their motion not later than December 30, 2021.

        IT IS FURTHER ORDERED that the August 13, 2021 pretrial conference is

ADJOURNED sine die.

        IT IS FURTHER ORDERED that the Court’s prior referral of this matter to the

magistrate judge for a settlement conference at the close of discovery remains in effect, subject

to the delay occasioned by the above adjournment of the expert discovery deadline.



SO ORDERED.
                                                                _________________________________
                                                                    ______________________________
Date: July 30, 2021                                                   VALERIE CAPRONI
                                                                                 CAPRON    NI
      New York, NY                                                  United States District Judge
